 AMERICAN OIL COMPANY639American Oil CompanyandDrivers and Employees of PetroleumIndustry,Local Union273, a/wInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 6-CA-f955.November 8, 1965DECISION AND ORDEROn March 31, 1965, Trial Examiner Irving Rogosin issued his Deci-sion in the above-entitled proceeding, finding that Respondent had notengaged in any unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supportingbrief.The Respondent filed cross-exceptions and a brief in supportthereof, to which the General Counsel filed an answer.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision, the exceptions,cross-exceptions, briefs in answer to exceptions and cross-exceptions,and the entire record in this case, and hereby adopts the Trial Exam-iner's findings, conclusions, and recommendations.[The Board adopted the Trial Examiner's Recommended Order dis-missing the complaint.]MEMBER BROWN took no part in the consideration of the aboN eDecision and Order.DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEThis proceeding,under theNationalLabor Relations Act, as amended(29 U.S.C.Sec. 151,et seq., 61Stat. 136),herein calledthe Act, isbased upon a complaint,issued June 10, 1964,as amended,alleging thatAmerican Oil Company,herein calledRespondentor the Company,as the context may require, has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act.'Specifically,the complaint,as amended,2alleges that, since on or about De-cember 18,1963, and continuously thereafter,Respondent has subcontracted toCoastal TankLines,Inc., the workof servicing commercial and service stationaccounts in the Uniontown,Pennsylvania,area, and the work of making deliveriesof gasoline to Respondent's bulk plant in Uniontown,Pennsylvania and has sub-contracted to Chemical-LeamanTank Lines,Inc., the work of making deliveries offuel oil and kerosene to Respondent'sbulk plantinUniontown,Pennsylvania, all ofwhich work had previouslybeen performedby employeesin the appropriate unitdescribed in the complaint.By the foregoing conduct, the complaint alleges, Respond-1The original charge, filed February 10, 1964,was served on February 11, 1964 ; theamended charge, filed on March 16, 1964, was served on thesame(late; the secondamended charge,filed June 10, 1964, was served with the complaint and notice of hearingon the same day.2Hereinafter referred'to for convenience as the complaint.155 NLRB No. 64. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDent has, since on or about said date,and notwithstandingthe Union's demand, sinceon or about January 17, 1964, refused to bargain with the Union as the representativeof its employees in an appropriate unit, thereby engaging in unfair labor practiceswithin the meaning of Section 8(a) (5), and interfering with, restraining, and coercingemployees in the exercise of rights guaranteed in Section 7, thereby engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.3Respondent's answer substantially admits the jurisdictional allegations of the com-plaint, the definition of the appropriate unit, the status of the Union as a labororganization, and as the exclusive representative of the employees in the appropriateunit, but denies generally the remaining allegations of the complaint and the com-mission of any unfair labor practices .4Pursuantto notice duly served, a hearing was held before Trial Examiner IrvingRogosin on July 27 to 30, 1964, both inclusive, at Pittsburgh, Pennsylvania.Allparties were represented by counsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence, oral and docu-mentary, relevant and material to the issues, to argue orally, and to file briefs andproposed findings and conclusions.The parties declined to argue orally.Pursuantto an extension duly granted, upon application of the General Counsel,5 briefs werefiled by Respondent and General Counsel on September 14 and 15, 1964, respectively.6Motion of Respondent, at the conclusion of the General Counsel's case, renewed atthe close of the bearing, to dismiss the complaint, was denied.Over the objectionof Respondent, motion of the General Counsel to conform the pleadings to the proofwith respect to formal matters, not affecting the substantive issues, was granted.?Upon the entire record in the case,8 including my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, and Respondent's answer admits, in substance, that Amer-ican Oil Company, a Maryland corporation, and wholly owned subsidiary of StandardOil Company of Indiana, an Indiana corporation, engaged in the manufacture andsale of petroleum and petroleum products, is, and at all times material has been,an employer engaged in commerce within the meaning of the Act.During the 12-month period preceding the issuance of the complaint, Respondentshipped to its terminal located at Hays, Pittsburgh, Pennsylvania, from points outsidethe Commonwealth of Pennsylvania, goods valued in excess of $50,000.During thesame period, Respondent shipped from its terminal at Hays, Pittsburgh, Pennsylvania,to points outside the Commonwealth of Pennsylvania, goods valued in excess of$50,000.Upon the basis of the foregoing, I conclude and find that Respondent is, and at alltimes material herein has been, engaged in commerce within the meaning of the Act.8 The complaint was amended, without objection,at the outset of the hearing,pursuantto telegraphic notice given on July 17, 1964, to allege the acts recited in the text as unfairlabor practices.This amendment,in effect, superseded the bill of particulars,filed andserved by the General Counsel in response to an order of Trial Examiner Frederick U.Reel, granting,in part,Respondent'smotion to make complaint more specific,as well assubsequent notice by the General Counsel of intention to amend the complaint.4With the granting of the motion to amend the complaint,Respondent's answer wasregarded as responsive to the amended complaint.5Unless otherwise indicated,all references to the General Counsel are to trial counselat the hearing.9 Respondent included in the title of its brief,proposed findings and conclusions, butmade no request for specific findings of fact or conclusions of law.No specific findingsand conclusions have, therefore, been made, except as indicated by the ultimate findingsof fact and conclusions of law.7In view of Respondent's objection to the motion to conform generally, and particularlyinsofar asit related to the answer, the ruling was limited to the complaint.8Subsequent to the close of the hearing, by motion filed September 16, 1964,the GeneralCounsel filed and served a motion to correct the official transcript in certain respects.Noobjections having been filed,the motion has been granted by a separate order enteredcontemporaneously herewith,and the motion is hereby received in evidence as GeneralCounsel's Exhibit No. 12,and filed with the formal exhibits in the official report ofproceedings. AMERICAN OIL COMPANY641II.THELABOR ORGANIZATION INVOLVEDDrivers andEmployees of Petroleum Industry, Local Union 273, a/w InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,hereincalled the Union or the Charging Party, is a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The refusalto bargain1.The appropriate unit and representation of majority thereinThe complaint alleges, in substance, Respondent's answer admits, for the purposeof this proceeding, and the parties have stipulated, that the following employees atRespondent's terminal located at Hays, Pittsburgh, Pennsylvania, constitute anappropriate unit for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:Working foremen auto mechanics, working foremen-yard-warehouse, mechanics-auto first class, mechanics first class and plant maintenance, truckdrivers, ware-housemen, yardmen, washer-greasers, plant clerks, mechanics first class, mechan-ics second class, and transport trailer drivers, but excluding guards, professionalemployees, and supervisors as defined in the Act, and excluding all otheremployees .9Since 1947, and continuously thereafter, Respondent has recognized the Union asthe exclusive representative of all employees in the appropriate unit above describedfor the purposes of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.Upon the basis of the foregoing, it is found that the above-described unit is now,and at all times material has been, an appropriate unit within the meaning of Section9(b), and that the Union is now, and at all times material has been, the exclusivebargaining representative of the employees in said unit within the meaning of Section9(a) of the Act.2. IntroductionRespondent has been engaged in refining, distributing, and selling petroleum andrelated products throughout areas of the United States, including the Baltimore region,which comprises the States of Delaware, Maryland, Pennsylvania, Virginia, and WestVirginia and the District of Columbia.This proceeding involves only the Baltimoreregion.Respondent maintains and operates a terminal at Hays, Pittsburgh, generallyreferred to as the Hays terminal, in Pittsburgh, Pennsylvania, and another terminal atMorgantown, West Virginia, also referred to as the Morgantown or Granville termi-nal.These terminals are situated on the Monongahela River.'°The system ofmarketing and distribution of Respondent's products throughout its operations entailstransportation by pipeline, tanker, barge, tank car, and truck from the refineries tostorage and supply terminals like those at Hays and Morgantown.These productsare distributed, in turn, from the terminals by truck to the Company's bulk plants,service stations, and commercial customers in the market areas served by the particu-lar terminal.About 95 percent of these petroleum products are transported from therefinery at Texas City, Texas, to Morgantown, West Virginia, by barge; the remainder,in about equal proportions, by tank car and truck. Products shipped from the Com-pany's refinery at El Dorado, Arkansas, are transported by common carrier pipelineto the Mississippi River, and shipped from a staging point by common carrier bargetoMorgantown. Some petroleum products, referred to as packaged goods, consistingof cases of motor oil in quart or gallon containers, 5-gallon drums, or 50-gallon steeldrums, are delivered to Morgantown by truck.The market area with which this proceeding is concerned is designated as the Union-town market area, and encompasses a bulk plant operated by the Company atUniontown, 17 retail service stations,11 and commercial accounts in Uniontown and9 The descriptionof the unitas set forth in Respondent's answer,to whichthe GeneralCounsel stipulated,amendingthe complaint accordingly.10Uniontown, situated in the southwest part of Pennsylvania, is approximately 45 milesfromthe Hays terminal, and 28 miles from the Morgantown terminal, which is locatednear the border between West Virginia and PennsylvaniaitThree of these service stations were closed in the latter part of 1963; another hasbeen serviced from the Morgantown terminal since December 18, 1963, date of the change-over to transportation by common carrier. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutlying communities.12Prior to the latter part of December 1963, and at leastsincemid-1962, the Uniontown area was supplied from the Hays terminal, anddeliveries were made to service stations by unit drivers operating out of that terminal.13During this period, distribution of products from the Hays terminal was generallymade by company owned trucks operated by unit drivers,by common carriers, cus-tomers' trucks,and sales agents,also identified in the record as cartage agents, con-tractors,or commission agents.According to compilations prepared by the Companyfrom its records,for some 31/2 years prior to these proceedings,approximately 65 to70 percent of the total product distributed from the Hays terminal annually wastransported by the truckdrivers in the appropriate unit, herein sometimes referred toas the unit drivers,14 in company owned trucks.The remainder of Respondent's totalannual product distributed from the Hays terminal was transported by common car-riers(designated in company records as for hire),customers'trucks(designated ascustomer).Hauling by common carriers accounted for less than 10 percent of thetotal product.1512 Referred to as the Uniontown,Connellsville,and Brownsville area13During the period September 1 to December 17, 1963, 25 unit drivers were engagedin making gasoline deliveries to service stations in the area.14 These employees are designated in company records by the code S & T(for supply andtransportation).15According to these compilations, actual shipments by truck from the Hays terminal,expressed in terms of thousand barrels, were as follows:1961196219631964(Jan -May)For Hire---------------------------------139 4135 6172 874 3S & T-----------------------------------1,621 11,650 51,582 8587.5Customer*-------------------------------569 2569 5251.2Grand Total-----------------------------2,355 32,325 I913 0*Not available.According to similar compilations,for the period September 3 to December 18, 1963, ship-ments of petroleum products,including gasoline,furnace oil, diesel oil, and kerosene,from Hays terminal to Respondent's bulk plant in Uniontown,were made as follows:By CompanyBy Chemical-Leaman(unit drivers)(common carrier)September---_---__30 deliveries (125,000 gals of gas)**4 deliveries(25,000 gals gas).(44,000gals ofdistillate)October--------___41deliveries (224,000 galsof gas)1 delivery (5,600 gals furnace oil).(28,000 gals of distillate)November--------_20 deliveries (130,000 gals of gas) (5,6006 deliveries(12,800 gals.of gas)(23,000gals of distillate)gals. of distillate).December 3-18_--_8 deliveries (30,289 gals. of gas) (11,2007 deliveries(32,100 gals of gas)(11,100gals of distillate).gals. of distillate).**All gallonages in round figuresAs will presently appear,commencing December 18,1963, Coastal took over all deliveriesof gasoline to the bulk plant and service stations in the Uniontown areafromthe Morgan-town terminal,Chemical,for all practical purposes-except for two deliveries by unitdrivers in January 1964-took over deliveries of fuel oil and kerosene to the Uniontownbulk plant from the Hays terminal.During the corresponding period,unit drivers made the following deliveries of gasolinefrom the Hays terminal to service stations in the Uniontown area.September-------------------------------42 deliveries ---------------------171,000 gals of gas.October_________________________________55 deliveries ---------------------190,000gals of gas.November_______________________________52 deliveries ---------------------187,000gals. of gas.December 1-17--------------------------41 deliveries ----------------------188,000 gals of gas. AMERICAN OIL COMPANY6433.History of collective bargainingAs has been noted, Respondent has voluntarily recognized the Union since 1947 asthe exclusive bargaining representative of the employees in the appropriate unit,described earlier, at its Hays terminal.There is no suggestion of animosity or hostilityby Respondent toward the Union;relations between the parties appear to have beenamicable and generally harmonious.Presumably collective-bargaining agreementshave been in effect between the parties for some years.The earliest contract revealedby the record,however, was executed on November 7, 1960, effective from Septem-ber 1, 1960,to and including October 31,1961, automatically renewable annuallythereafter in the absence of 60 days'written notice prior to November 1, 1961.1aThe agreement contained a union-authorization clause, as well as a provision forcheckoff, upon appropriate authorization.It did not, however,contain a managementprerogative clause or grievance and arbitration provision.It is evident from thecompilation prepared by Respondent,that, at least,during a portion of the termcovered by this contract,shipments of petroleum products by truck from the Haysterminal were made by common carriers and customers of the Company,as well asby unit drivers.17On August 23, 1961, the Union served written notice on Respondent,advising ofthe expiration of labor contracts at its Pittsburgh,West Bridgewater,and Greensburg,Pennsylvania,operations on October 31, 1961, and advising that contract proposalswould soon follow.Accordingly,on October 2, 1961, the Union submitted itsproposals and requested an early meeting.The only item having a direct bearing onthe issue in this proceeding read:4.New Article-The Company agrees that they [sic] will not use any contracthaulers or outside help while there are any Bargaining Unit employees laid off.Thereafter,two bargaining sessions were held on October 16 and 26, 1961, at theFort Pitt Hotel, in Pittsburgh.Representing the Company were, D T. Lane,employee relations manager at Baltimore,J.R.Whitley,general superintendent ofplants, Baltimore region,Richard G.Kreusler,Lane's predecessor,and Charles G.Weibel, division manager of distribution,Baltimore.18Representing the Union atthese meetings were Elmer J. Shoup, secretary-treasurer of the local,and the negotiat-ing committee,consisting of some eight members.Kreusler was the principal spokes-man for the Company;Shoup, for the Union.At the first meeting, consisting of amorning and afternoon session,Shoup read aloud the Union'sproposals,offeringreasons for and clarification of the demands as he went along.Not unexpectedly,the items relating to wages, shift differential,and restriction upon the use of contracthaulers, received most attention.On the subject of contract hauling, Shoup explained that the Union was "veryserious,"pointing out the urgency of job security for the unit employees,and observ-ing that, without such a contract provision,the Company would have unrestrictedright to use contract carriersReplying to each of the Union's demands,Kreuslerasserted,with regard to the issue of contract hauling,that there existed at the Haysterminal a history of transportation of products by outside carriers,and that theCompany intended to retain this right as a management prerogative"as the economicsmight dictate"Questioned as to whether the Union intended the provision to applymerely to outside carriers already hauling for the Company,or to hauling by carriersin the future,or both,Shoup told Kreusler that the terminology was meant to applyto commissioned agent haulers,as well as contract and common carriers. Shoup alsomentioned two individual cartage agents,Mock and Palma,both former employees ofRespondent,who had performed hauling operations at the Hays terminal with theacquiescence of the Union.In this regard, Shoup expressed regret that the Union hadever consented to the arrangement.The parties recessed for lunch, the company negotiators utilizing the opportunity tocaucus.When the parties reconvened,the company negotiators reiterated the Com-pany's position that it had engaged common carriers to transport petroleum products"The article covering the term of the agreement does not expressly provide for termina-tion upon 60 days'notice on any anniversary date subsequent to November 1, 1961.However,this may have been due to an oversight.17Thus, shipments hauled by common carrier truck(designated for hire),amounted in1961 to 139,400 barrels, as compared with 1,621,100 barrels hauled by unit drivers incompany owned trucks(designated S & T).See footnote 15,supra.18 At the time of the hearing, Weibel occupied the position of coordinator of terminals,marketing department, Chicago,having been transferred from Baltimore in February 1963,,after serving in his former position since October 1, 1960.212-809-66-vol. 155-42 '644DECISIONS OF NATIONAL- LABOR RELATIONS BOARDfrom the Hays plant for a number of years; that the engagement of Mock and Palmaas cartage agents had been undertaken with the Union's consent; that the Companyhad no intention of reversing its policy; and that it regarded the use of outside car-riers as a managementprerogative, which it intended to exercise as economic circum-stancesdictated.In short, the Company rejected the Union's proposal for a contractprovision restricting or prohibiting contracting out work performed by unit driversat the Haysterminal.Included among the Union's proposals was a demand for a grievance procedure.19Consequently, the Union submitted proposed language for a grievance procedure,which contained no provision for arbitration.The Company made no counter-proposals at this time, and the meeting adjourned without agreement on any of theissues.At the second meeting, which also consisted of a morning and afternoon session,the company representatives stated initially that the Company was not in a positionto grant any of the Union's proposals, and requested that the agreement be renewedfor another year without change.Discussion continued, however, until the meetingrecessed for lunch.Expressing dissatisfaction with the Company's position, Shoupurged that the Company give serious consideration to the Union's proposals, andwarned of a possibility of a work stoppage if an agreement could not be achieved.When the bargainingsessionresumed after lunch, the Company's position remainedunchanged.Shoup pointed out the disparity between the Company'swage scalesand those of competitors on the gulf and Atlantic coasts, andagainurged the Com-pany to give serious consideration to the Union's demands.After caucusing, thecompany representatives submitted counterproposals on wages and other issues, butreiterated its position on restrictions on contract hauling.On this issue, the Companysuggested that it would not engage common carriers not previously used in thetransportation of petroleum products from the Hays terminal to service stations.TheCompany also proposed that it would not engage cartage agents, other than the twoalready used by the Company, while any unit drivers were laid off.The companyrepresentatives declined, however, to include such a provision in the contract,assertingthat this would place the Company in a disadvantageous position with its competitorswhose union contracts did not contain such a provision.With regard to a proposed grievance procedure, the Company submitted languagefor a procedure culminating in arbitration, coupled with a no-strike, no-lockout pro-vision.After some modifications, the parties arrived at a mutually acceptable griev-ance and arbitration procedure.20As these counterproposals were presented orally,Shoup requested the Company to reduce to writing the matters upon which agreementhad been reached so that he could submit the Company's offer to theunionmember-ship.Kreusler agreed, and sent Shoup a typewritten memorandum entitled, "ContractNegotiation-10/26/61 5 p.m.," listing eight items on which the parties had agreed.Item 7 on this memorandum reads:Contract Haulers working out of Hays, Pa. will be put off 2 months and discussedthen.Shoup agreed to submit the counterproposals at a union meeting soon afterward.Early in November, the Union notified the Company it had accepted its offer, andunder date of November 21, 1961, the parties executed a collective-bargaining agree-ment, effective from November 1, 1961, to and including October 31, 1962, auto-matically renewable annually thereafter unless terminated on 60 days' notice prior toNovember 1, 1962, or any anniversary date.The agreement provided for one wagereopening at any time after November 1, 1961, with the proviso that, in the eventthe parties failed to reach agreement, either party could, upon 60 days' written notice,elect to suspend the no-strike, no-lockout provisions of the agreement. Included inthe agreement was the grievance and arbitration procedure upon which the partieshad agreed.The agreement did not contain a management prerogative provision.On September 6, 1962, the parties executed a first supplemental agreement, acknowl-edging that the wage reopening provisions of the November 21, 1961, agreement hadbeen exercised and fully satisfied, continuing the same wage scales for the periodfrom November 1, 1962, to and including October 31, 1963, and providing for auto-matic renewal annually in the absence of specified notice.As thus amended, theagreementwas to remain in full force and effect in accordance with its terms and- The proposal was stated in terms of a request that article VI be rewritten. Thisarticle merely covered the subject of the Company's right to discharge for cause, specifyingtwo grounds constituting just cause.20Although Division Manager Weibel testified at one point that the Company offered theUnion the grievance and arbitration provision in lieu of a restriction on contract hauling,thisdoesnot appear to be borne out by the record, as will later appear. AMERICANOIL COMPANY645provisions.So far as the record discloses, the subject of management prerogatives orrestriction upon the use of contract carriers was not discussed during the negotiationsculminating in this extension of the agreement.Early in 1963, although the supplemental agreement contained no wage reopeningprovision, the Company requested the Union to meet to discuss wages, among otherthings.The Union acceded to the Company's request and, as a result of negotiations,executed a new collective-bargaining agreement, dated February 11, 1963, coveringa term from January 1, 1963, to October 31, 1964, inclusive, automatically renewableannually thereafter, in the absence of 60 days' written notice of termination prior toOctober 31, 1964, or any anniversary date thereafter.This agreement also providedfor one wage reopening after January 1, 1964, with a similar proviso permittingsuspension of the no-strike, no-lockout provisions upon 60 days' notice in the eventof failure to reach agreement as to wages, and canceled and superseded all previouscontracts and supplements.Like the previous agreement, this contract contained agrievance and arbitration procedure.21Again, the record is silent as to whether thesubject of hauling by common carriers was discussed during these negotiations.On August 2, 1963, the parties executed a first supplemental agreement, amendingthe agreement of February 11, 1963, by substituting new wage scales, effective July 1,1963, and overtime provisions, but otherwise reaffirming the outstanding collective-bargaining agreement of February 11.The agreement, as thus amended, was ineffect at the time of the hearing 224.The contracting out to Coastal and ChemicalSince December 18, 1963, Respondent has shipped gasoline to its bulk plant atUniontown, as well as to service stations in the area (with the possible exception ofone or two stations still served from the Hays terminal), out of its Morgantown termi-nal.On about that date, Respondent commenced using Coastal almost exclusivelyto transport gasoline from the Morgantown terminal to Uniontown.Although shipments of other petroleum products, such as furnace fuel, diesel oil,and kerosene, continued to be shipped from the Hays terminal to the Uniontown area,about the same time, Respondent commenced delivering those products by usingChemical as a common carrier.Approximately 40,000 barrels a year are delivered to the Uniontown bulk plantfrom all sources; approximately 30,000 barrels a year to the service stations in thearea.Of the total of 70,000 barrels of petroleum products, previously transportedfrom the Hays terminal to the Uniontown area, the bulk of these products is shippedfrom Morgantown.Petroleum products are transported to Morgantown by rail,truck, and barge, mostly barge, over the Monongahela River from Pittsburgh, a por-tion of the product originating in tanks at the Hays terminal, and a portion beingtransshipped from larger barges, which are unable to navigate the river, and thenpumped across to a smaller barge which transports the product over the MonongahelaRiver to Morgantown.a.The arrangement with CoastalCoastal Tank Lines, Inc., is a petroleum and liquid chemical carrier, operatingunder authority of the Interstate Commerce Commission and Public Service Commis-sion,with a terminal located at Westover, West Virginia.Late in November orearly in December 1963, Clarence Wandell, superintendent of Respondent's Morgan-town plant at Granville, West Virginia, also sometimes referred to as the Granvillebulk terminal, informed Bernard G. Bennett, manager of Coastal's terminal at West-over, that "there might be some additional business" for Coastal in the Uniontownarea, and asked him if he would be able to handle it. Bennett assured Wandell thatCoastal had the necessary equipment and manpower.23About December 11,Wandell confirmed to Bennett that the business he had offered Coastal would be21 It is noted that this agreement, like the previous agreements, contained a provisiongranting credit, for purpose of vacations, for length of continuous service to employeesof Kenny Cartage Company (not otherwise identified in the record), as well as employeesof the Company, engaged in transporting company products, immediately prior toMarch 21, 1951. Although on explanation was offered for including service with the othercompany in determining the length of vacations and choice of vacation periods, this sug-geststhat Respondent may have used common carriers, other than Coastal and Chemical,to haul company productsas early as1951.However, since this situation was not exploredat the hearing, no finding is based on the existence of this provision of the contract.as It will be noted that, although the agreement provided for one wage reopening, on orafter January 1, 1964, the parties apparently agreedto an earlier reopening.asAccording to Bennett,he had nine menon layoff status at the time. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade available to it.No contract, oral or written, was entered into between Coastaland Respondent, the arrangement merely requiring- Coastal to transport whateverproducts were tendered to Coastal, as a common carrier, for shipment to the con-signees.In practice, Respondent notifies Coastal's dispatcher each day of its haulingrequirements for the following day, and arrangements are made to accommodateRespondent's needs.Respondent is under no contractual commitment to utilizeCoastal's services exclusively nor to guarantee Coastal a minimum number of loads.At the time of the hearing, Coastal employed 17 truckdrivers at its Westover terminal,5 or 6 of whom were assigned to haul Respondent's products from the Morgantownterminal to the Uniontown area.24On December 18, 1963, Coastal made its first delivery of gasoline from the Morgan-town terminal to the bulk plant at Uniontown, as well as a delivery to service stationsin the Uniontown area.23Deliveries by Coastal are made upon bills of lading, whichare copied from a daily trip sheet to a daily field log. The original of the log, togetherwith the bill of lading, is transmitted to Coastal's traffic department at York, Penn-sylvania, for billing.26Coastal assigned five drivers and two tank trucks, withcapacities of 7,500 and 6,800 gallons, respectively, to make deliveries from Morgan-town to the Uniontown area.No deliveries of gasoline had previously been made byCoastal for Respondent from Morgantown to Uniontown.27According to John P.Bunting, agent in charge of the bulk plant at Uniontown, since December 18, 1963,Coastal has been delivering 6 or 7 truckloads of gasoline, each having a capacity of7,500 gallons, per week to the bulk plant.b.Transportation by ChemicalSince some time in 1962, Chemical has transported petroleum products, consistingof fuel, furnace, diesel oil, and kerosene, from the Hays terminal to the Uniontownbulk plant.Prior to December 18, 1963, deliveries of these products from the Haysterminal to the Uniontown bulk plant were made in about equal proportions by unitdrivers and by Chemical.According to Bunting, no deliveries of these products havebeen made by unit drivers since early 1964, at the latest.28Nor have any deliveriesof gasoline been made by unit drivers from the Hays terminal to Uniontown, sinceDecember 18, 1963, when Coastal took over the transportation.There is no serious doubt that Respondent, at no time prior to December 18, 1963,notified the Union of its intention to use Coastal and Chemical, as common carriers,exclusively, or offered it an opportunity to discuss or negotiate the impending change 2°24Bennett testified that, at the time of the hearing, Coastal was making deliveries ofpetroleum products for Esso-Humble Oil Company, Sinclair Refining Company, Pure OilCompany, Texaco, Inc, and other oil companies, in addition to Respondent.27The Morgantown terminal is a combination of rail and river terminal.Coastal'sundertaking with Respondent involved intrastate hauling of petroleum products betweenMorgantown and other points in the State of West Virginia, and interstate hauling be-tweenMorgantown and the Uniontown area, consisting of Uniontown, Connellsville,Brownsville, and Markleyburg.2' Complications appearing in footnote 15,supra,were made partly from these dailyfield logs.27Employees of Coastal are represented by their own bargaining agent, Local Union 789,affiliatedwith the parent Union, which also represents Respondent's drivers atMorgantown.28Questioned as to when unit drivers last made deliveries of these products, Buntingtestified, "I would have to guess at it, some where around January, February, maybe evenMarch. It is just a guess."29Weibel testified that he "did not direct that anything be done to that end," and thathe had no personal knowledge of whether his subordinate, "a couple of levels below me insupervision," who would normally have been responsible for doing so, notified the UnionIn advance.Respondent contends, however, that with regard to Chemical, there was noaffirmative showing that Respondent did not notify the Union in advance and offer it anopportunity to bargain about the issueAlthough Respondent did not maintain that itactually gave the Union advance notice of the contracting out to Chemical, Respondentdenied generally this allegation of the complaint and contended, therefore, that theGeneral Counsel had failed to sustain the burden of proof insofar as the allegationsrelated to Chemical.While most of the evidence concerning the failure to notify theUnion in advance pertained to Coastal, the absence of affirmative evidence as to Chemicalappears to have been due to oversight and Inadvertence.Nevertheless, Respondent's con-tention, however technical, is not without some basis. In view of the ultimate findings,however, which have not been based on this narrow ground, it is unnecessary to resolvethis issue. AMERICAN OIL COMPANY647Shop Steward Robert C. Berry, who had been employed by Respondent 11 years,the last 9 as a truckdriver, was one of the unit drivers delivering gasoline, fuel oil, andkerosene to service stations and commercial accounts in the Uniontown area prior toDecember 18, 1963About this time, as the result of a personal investigationprompted by a telephone call he had received, he discovered a Coastal truck makinga delivery at a service station in Uniontown. Berry reported this to the union officialsand learned that the Union had not been aware of the Company's action. Both UnionRepresentative Shoup and Union Steward Berry testified credibly, and without contra-diction, that the Company never notified the Union in advance of its decision to con-tract out to Coastal the transportation of gasoline.Soon afterward, Berry discussed this with other unit drivers at the Hays terminal,and as a result it was decided to lodge a formal protest with the Company.UnronRepresentative Shoup communicated with Lindsey AWilley, superintendent at theterminal, told him that he was greatly concerned at the Company's use of Coastal toperform the work of unit drivers, and notified him that he intended to take the matterup with Employee Relations Manager Lane. Shoup discussed this with Willey onmore than one occasion, protesting the Company's decision as unfair because it elimi-nated work of unit drivers.Willey replied that he was only following orders.On January 17, 1964, pursuant to the wage reopening provision, a meeting was heldat the Fort Pitt Hotel. Present on behalf of the Company were Lane, Willey, Weibel,and others whose identity is not clearly established by the recordRepresenting theUnion were Shoup, Union Steward Berry, and a committeeman representing each ofthe departments.After some desultory discussions on wages, Shoup raised the con-tracting-out issue.Directing his remarks primarily to Lane, Shoup told him that hehad "unpleasant matters to discuss," and proceeded to read aloud a petition whichhad been prepared by Berry and other drivers.Lane asked to examine the petition,and Shoup handed it to him. After reading the petition, Lane suggested a short recessso that the company representatives could consider the matter.After the recess, whenthe company representatives returned, Lane told Shoup that they could do nothingand would have to let matters stand. Shoup expressed his dissatisfaction with theCompany's position, and stated that he was left with no alternative but to file anunfair labor practice charge with the Board.The dispute remaining unresolved, theUnion subsequently filed the charge which initiated these proceedings.30 Shoup stren-uously protested the Company's action in contracting out the hauling to Coastal, andurged the Company to desist from pursuing this policy.He did not, however,endeavor to negotiate about the matter, apparently concluding, in view of the Com-pany's attitude, that it would be futile to do soNevertheless, he did point out thatunit employees had been laid off as a result, in his view, of the change in method oftransportation.Although he did not mention these employees by name, Shoup testi-fied that the employees he had in mind were David M. Gray, Cyril V. Gallagher andHarold Muschick, transport drivers at the Hays terminal.3120During the hearing, the General Counsel sought to adduce evidence that since on orabout December 30, 1963, Respondent, without prior notice to or consultation with theUnion, assigned the work of delivering petroleum products, formerly delivered by Hays'unit drivers to a service station in the Uniontown area, to Respondent's drivers at itsGranville (Morgantown) terminal(As has been noted elsewhere, the latter employeeshave been represented by Local Union 789, affiliated with the International Union )Uponobjection, on the ground that the evidence sought to be adduced was not within the scopeof the complaint, the bill of particulars, or the amended complaint, ruling was reservedon the objection, pending the decision of the General Counsel on whether to further amendthe complaint to include these allegations (the General Counsel contending that the evi-dence was not discovered until the production of certain company records under a sub-poena duce8 tecum)Although afforded an opportunity to further amend the complaint,upon reconsideration, the General Counsel decided not to do so, and withdrew the pendingquestion.No considerationhas, therefore,been givento this alleged conduct in arrivingat a decision.31All three employees had received notices of termination from Superintendent Willeyabout the second week of December 1963, and were laid off as truck drivers on January 31,1964.These employees had the lowest seniority among the transport trailer-truck drivers,and had been placed at the bottom of the seniority list by vote of the union membershipwhen the Company changed the classification of transport driver to truck driver on orabout July 1, 1963.Muschick, who had previously been classified as plant clerk, wasrestored to his classificationas a plantclerk; insteadof being terminatedon January 31,because of his 22 years' service with the Company. On April 4, 1964, however, he volun-tarily resignedbecause ofthe objections of unit employees.Respondent's contention, thatthe layoff of these employees was not attributable to the contracting out to commoncarriers,will be considered later. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 29, 1964, the day before the hearing in this matter closed, the Unionserved Respondent with notice of termination of the existing collective-bargainingagreement as of September 30, 1964, and requested negotiation for a new agreement.By letter of the same date, Respondent acknowledged the Union's notice of termina-tion, and concluded,We assure you that we are willing to discuss with you any matters in our pres-ent contract, or any other matters that you may wish to negotiate.This is the posture in which the case stands submitted.B. Issues; contentions; conclusionsThis case represents another in the burgeoning number of cases involving theso-calledFibre board32 doctrine.The material facts are substantially undisputed.Asin theFibreboardcase, there is no allegation or contention that, in contracting outthe hauling of petroleum products from its Hays terminal to the Uniontown area tocommon carriers, Respondent was motivated by any but economic considerations.The complaint, as amended, alleges that Respondent "subcontracted" work for-merly performed by unit employees to Coastal and Chemical, without first notifyingthe Union and affording it an opportunity to bargain about this issue.33AlthoughRespondent's answer generally denies this allegation, it is undisputed that, since on orabout December 18, 1963, Respondent has used the services of both Coast and Chem-ical to transport petroleum products formerly hauled by unit drivers. It is alsoapparent that unit drivers have not transported or delivered petroleum products fromthe Hays terminal to the Uniontown area since that date.Respondent's counsel takes issue in their brief with the General Counsel's delinea-tion of the arrangement, whereby Coastal and Chemical assumed the hauling of prod-ucts formerly performed by unit drivers as "subcontracting." It is not altogether clearwhether ,in taking this position Respondent is relying upon the fact that no expresscontract, oral or written, was entered into with the common carriers covering the sub-jectmatter.Indeed, the record clearly establishes that, as common carriers, bothCoastal and Chemical are obligated only to accept for transportation and deliverysuch shipments as are tendered to them by Respondent.Respondent, for its part,is under no legal obligation to utilize the services of these carriers, nor is it committedto furnish the carriers with a specified number of tankloads for shipment to con-signees of such products.Respondent may suspend or terminate shipments withoutnotice to the carriers, or merely discontinue the use of common carriers, without obli-gation.To the extent, however, that Respondent may be contending that the absenceof any oral or writtencontractwith the common carriers removes this case from theholding of the Board and the Court in theFibreboardcase, the contention is withoutmerit.The term "subcontracting" is not a word of art.34A formal contract betweenan employer and a common carrier is not an indispensable requirement to a findingof the existence of a "subcontracting" or "contracting out" arrangement.The issueisnot one of semantics, but rather of the impact of the arrangement upon the workpreviously performed by the unit employees.As the Court said, "[W]e are con-cerned here only with whether the subject upon which the employer allegedly refusedto bargain-contracting out of plant maintenance work previously performed byemployees in the bargaining unit, which the employees were capable of continuing toperform-is covered by the phrase `terms and conditions of employment' within themeaning of Sec. 8(d)." 35 It is assumed, however, that Respondent does not rely uponsaEast Bay Union of Machinists, Local 1304, United Steelworkers of America, AFL-CIO,et al.(Fibreboard Paper Products Corp.) v. N L.R B.,379 U.S. 203, decided December 14,1964, after the close of the hearing in the present case.sa It need hardly be pointed out that the accidental discovery by the Union at or aboutthe time Respondent began contracting out the work of unit drivers does not satisfy therequirements of prior notice and opportunity to bargain. SeeJersey Farms Milk Service,Inc.,148 NLRB 1392.34 "As the Solicitor General points out, the terms 'contracting out' and 'subcontracting'have no precise meaningThey are used to describe a variety of business arrangementsaltogether different from that involved in this case."Fiberboard Paper Products Corp., v.N.L.R.B.,379 U.S. 203, 215, footnote 8.aeFiberboard Paper Products Corp. v. N.L.R.B., supra,210.We must assume that anyquestion as to whether "contracting out" is a mandatory subject of collective bargaining,has now been laid to rest. "The subject matter [subcontracting of maintenance work] ofthe present dispute is well within the literal meaning of the phrase 'terms and conditionsof employment.' "Nothing in theFibreboarddecision suggests that its holding is limitedto cases in which an actual contract exists between the employer and the independentcontractor for the performance of work previously done by unit employees. AMERICAN OIL COMPANY649,the narrow ground that the absence of an express contract for the transportation ofRespondent's products, renders theFibreboardprinciples inapplicable.Respondent contends, in effect, that the use of common carriers after December 18,1963, to deliver petroleum products from the Morgantown terminal to its bulk plantat Uniontown, as well as to service stations and commercial accounts in the area, andfrom the Hays terminal to Uniontown, was merely an extension of a practice whichhad previously existed of transporting products from the Hays terminal by commoncarrier, as well as by a company owned fleet, operated by unit drivers.Moreover, Respondent contends, in the normal course of its operation, decisions asto the "terminal source" from which customers are to be served are made, subject tomanagement approval, by the Company's economic section, at its general office inChicagoAccording to Respondent, as many as 1,000 changes a year may be made inselecting the terminals serving marketing areas.Respondent established that, late in November or early in December 1963, as aresult of an economic survey made between September and December 1963, underthe supervision of Coordinator of Terminals Weibel, and based upon his recommenda-tions, Respondent determined that it could serve the Uniontown area more economi-cally and efficiently from its terminal at Morgantown, West Virginia, than from theterminal at Hays, Pittsburgh, Pennsylvania.36Accordingly, in December, Respond-ent implemented this decision, and commenced supplying the Uniontown area withgasoline from the Morgantown terminal, using Coastal to make deliveries.By sodoing, Respondent argues, it was merely changing the source of supply from which itdistributed its products to specific markets.Respondent attempts to distinguish this obviously unilateral conduct from a deci-sion of an employer to subconti act the manufacture of a product formerly producedby its own employees, or, arguably, from a decision by an employer, such as the onehere, to turn over the transportation of its products, previously delivered by unitemployees, to an independent carrier.This argument, presupposes that an employ-er's obligation to notify and bargain with the majority representative of his employ-ees regarding a change in terms and conditions of employment, is dependent, contrac-tual managerial prerogative aside, on the nature of the proposed change, irrespectiveof the impact of the decision upon the unit work. Such a sweeping view is not sup-ported by logic or legal precedentRespondent further contends, moreover, that it is immaterial, and, at least, of noconcern to the unit drivers at Hays, whether in the transportation of products fromthe Morgantown terminal to Uniontown, Respondent utilizes drivers employed by it atthe Morgantown terminal (represented, incidentally, by another union local), or usescommon carriers or other methods of transportation, since the work of transportingproducts from Morgantown to Uniontown would not, in any event, be performed bythe unit drivers at Hays, represented by the Union in this proceeding.Whateverplausibility may be found in this argument, it does not meet the fundamental issue ofwhether Respondent was under a duty to notify and bargain with the Union beforemaking the change in its method of transportation, the result of which impinged onthe work of the unit employees.While the Supreme Court held in Fibieboard Corp. v. N.L.R.B., supra,218 that adecision to subcontract work performed by employees in the bargaining unit, evenwhere based solely on economic considerations, is a mandatory subject of collectivebargaining under the Act, the Court made it abundantly clear that its holding wasbased "on the facts of this case" and did not "encompass other forms of `contractingout' or `subcontracting' which arise daily in our complex economy."This viewwas further underscored in the concurring opinion of Justice Stewart, in which Jus-ticesDouglas and Harlan joined.37"For relative distances betweenHaysand Uniontown,and between Morgantown andUniontown,see,supra,footnote 10.This, however, does not appear to have been theprimary consideration for the changeover.No similar reason was advanced by Respondentfor turning over the hauling of the other petroleum products entirely to Chemical, sincethe "terminal source" for these products still remained at Hays. Presumably,Respondentwas relying upon its contention that the quantities of such products hauled by Chemicalsince December 18, 1963, did not increase materially over the amounts hauled by thatcarrier prior to that date.84 "The question posed is whether the particular decision sought to be made unilaterallyby the employer in this case is a subject of mandatory collective bargaining within thestatutory phrase `terms and conditions of employment.'That is all the Court decidesThe Court most assuredly does not decide that every managerial decision which neces-sarily terminates an individual's employment is subject to the duty to bargain.Nor doesthe Court decide that subcontracting decisions are as a general matter subject to that 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has had occasionin a successionof cases involvingvariations on the sametheme to apply the principles enunciated both in its own decisionand in the SupremeCourt decision in theFibieboardcase.38In the recent case ofWestinghouse Electric Corporation (Mansfield Plant),150NLRB 1574, 1576, the Board, holding that the employer did not violateSection 8(a)'(5) and (1), by failing to notify and consult with the Union before subcontractingwork, and that its decision inFibreboardand similar cases, in which the Board con-,demned unilateral subcontracting of unit work as violative of Section 8(a)(5), werenot controlling, said,Thus, it is wrong to assume that, in the absence of an existing contractual waiver,it isa per seunfair labor practice in all situations for an employer to let out unitwork without consulting the unit bargaining representativeAs the SupremeCourt has indicated in a broader context, even where a subject of mandatorybargaining is involved, there may be `circumstances which the Board could orshould accept as excusing or justifyingunilateralaction.'[CitingN.L.R.B. v.Benne Katz,. . . 369 U.S. 736, 748.]In determiningthat the employer, inWestinghouse, supra,1577, did not violate thestatutory duty to bargain, the Board took into account ". . . that the recurrent contract-ing out of work here in question was motivated solely by economicconsiderations;that it comported with the traditional methods by which the Respondent conductedits business operations; that it did not during the period here in question vary signifi-cantly in kind or degree from what had been customary under past established prac-tice; that it had no demonstrable adverse impact on employees in the unit, and thatthe Union had the opportunity to bargain about changes in [its] existing subcontract-ing practices at general negotiatingmeetings...:.As analysis of the factual circumstances of this case demonstrates that the criteriaestablished by the Board in theWestinghousecase have been substantially met here.To begin with, Respondent has voluntarily recognized the Union as the exclusive col-lective-bargaining agent of the unit employees since 1947.There is no allegation orcontention that, in making greater utilization of common carriers, Respondent wasmotivated by an antiunion considerations or by a desire to subvert the bargainingprocess by bypassing the bargaining representative. 19None of the collective-bargaining agreements, commencing with the one executedon November 7, 1960, contained a so-called management prerogativeclause, reserv-ing to the Company the right to subcontract or contract out work performed by unitemployees, without prior notification and consultation with the Union.Nor did anyof these contracts contain a provision granting the Company the right to take uni-lateral action regarding other subjects not specifically covered in the contract.Never-theless, the record establishes that, at least since 1961, petroleum products have beentransported from the Hays terminal by common carriers, by sales agents (cartageagents, cartage contractors, or commission agents), and customers' trucks, as well asby company owned trucks operated by unit drivers.Of the "totalannualproduct" distributed by truck from the Hays terminal duringthe past3ihyears, approximately 65 to 70 percent was transported by unit drivers;less than 10 percent by common carriers; the remainder by customers' trucks.Theratio has remained relatively constant since December 1963.During the first 5months of 1964, deliveries by common carrier amounted to 74,300 barrels, as com-pared with 81,200 barrels, during the corresponding period for 1963.From Novem-duty.The Court holds no more than this employer's decision to subcontract this work,involving `the replacement of employees in the existing bargaining unit with those of anindependent contractor to do the same work under similar conditions of employment' issubject to the duty to bargain collectively.Within the narrow limitations implicit in thespecific facts of this case, I agree with the Court's decision "39Cases most nearly approaching the factual situation here areShell Oil Company,149NLRB 283;Shell Chemical Company, A Division of Shell Oil Company,149 NLRB 298;Shell Oil Company,149 NLRB 305 See alsoAmerican Oil Company,151 NLRB 421 Cf.Jersey Farms Milk Service, Inc,148 NLRB 1392. Cases such asAdor Corporation,150NLRB 1658, andGeneralMotorsCorporation, Buick-Oldsmobile-Pontiac Assembly Division,149 NLRB 396, which involved application of management rights provisions, are notdecisive here39Hence, cases exemplified byTown & Country MfgCo., 136 NLRB 1022, enfd. 316 F.2d 846 (C.A. 5). 'Cf.N.L.R.B. v. Adams Dairy, Inc.,322 F. 2d 553 (CA. 8) enforcementdenied 137 NLRB 815, cert. granted and remanding, January 18, 1965, are not strictlyapposite. AMERICAN OIL COMPANY651ber 1963, to and including May 1964, quantities of petroleum products transportedby common carrier have at no time exceeded the quantities hauled during the monthsof January,February, and September,peak months for the year 1963.40Prior to December 18, 1963, when Coastal commenced transporting gasoline fromtheMorgantown terminal to the Uniontown area, shipments of gasoline were madefrom the Hays terminal and transported to the Uniontown bulk plant by both Chemi-cal and company owned trucks operated by the unit drivers in about equal propor-tions.Since 1962, Chemical has been making about the same deliveries each monthfrom the Hays terminal to the Uniontown bulk plant.Since December 1963,Coastalhas been making some six or seven deliveries of gasoline,consisting of approximately7,500 gallons each, from the Morgantown terminal to the Uniontown bulk planteach week.That the Union had been aware of the Company's use, if perhaps notthe actual extent of such use, of outside haulers,cannot be doubted.It is undisputed that no deliveries have been made by unit drivers from the Haysterminal to the Uniontown area since December 18, 1963,or early 1964,at the latest.Thus, during the 1961 contract negotiations,the Union included among its writtendemands a proposal for a new contract provision restricting the use of outside car-riers by Respondent at the Hays terminal.41During these negotiations,Union Rep-resentative Shoup pointed out that he intended the term "contract haulers or outsidehelp" to encompass,in addition to contract and common carriers,commission agents(also referred as cartage agents, cartage contractors,and sales agents).42Rejectingthe Union's demand for a restriction upon the use of common carriers,the Companyreiterated its position that it had a history of using common carriers and that itintended to retain and exercise its managerial prerogative as the economics mightdictate.The contract executed on November 7, 1960, and which was reopened on Au-gust 23, 1961,contained no grievance or arbitration procedure.Such a provision wasamong the demands contained in the Union's proposal of October 2, 1961.Respond-ent suggested that the grievance and arbitration provision be utilized to resolve theissue of any restriction upon the Company'suse of common carriers while unitemployees were on layoff 43The contract of November 21, 1961, resulting fromthese negotiations,did include a grievance and arbitration procedure,but no restric-tion upon the use of outside carriers.There is no basis for concluding,however, thatthe Union had committed itself to resort to the grievance and arbitration procedure asa means of resolving this dispute.Subsequent to the execution of the contract, and for the duration of three successivecontracts,including the one in effect at the date of the hearing(terminated undercircumstances already described),Respondent continued to utilize common carriers40A comparison of the total volume of petroleum products transported by unit driverswith those transported by common carriers during the corresponding months shows thefollowing:1963JanFeb.SeptFor Hire [commoncarriers]_________________26,700 bbls______21,800 bbls______19,800 bbls.S & T [unit drivers]_________________________132,300 bbls_ _ _ __114,100bbls_____125,700 bbls.41 See section III,A, 3,supra.11 The reference to cartage agents wastoMockand Palma(See sectionIII,A, 3,supra)There is no contention that by obtaining the Union's consent to the use of theseagents,Respondent acknowledged any obligation to notify or consult with the Unionprior to engaging other carriers.According to Weibel's undisputed testimony,duringthese negotiations,Shoup expressedregret thatthe Union had consented to the Company'sarrangement with these cartage agents.43Weibel testified at one point that the Company proposed the grievance and arbitrationprovision in lieu of the Union'sdemand for restrictions upon use of outside haulers.Since the Union had previously included among its proposals a demandfor a grievanceprocedure to replace the provision dealing with discharges for cause, it is evident thatthe Union had not coupled this demand with the one for a restriction upon the use ofcontract carriers.It is morelikely thatthe Company was merely proposing that theparties resort to the grievance and arbitration machinery to settle the issue of the useof outside carriers. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDand cartage agents as before.There was no showing that the Union protested thispractice until shortly after mid-December 1963, when Respondent began to useCoastal and Chemical, respectively, to the exclusion of unit drivers, to haul gasolinefrom Morgantown to Uniontown, and other petroleum products from the Hays ter-minal to Uniontown.The record is silent as to whether the Union raised this issueagain during negotiations for the three successive contracts.This is not to suggest that by executing a contract with Respondent which containedno restriction upon its use of outside carriers, or by failing during subsequent negotia-tions to protest the practice, the Union waived or abandoned its right to be notified or,consulted about the subject.Nor does the fact that a union has made previous unsuc-cessful attempts to restrict subcontracting or "contracting-out" of work of unitemployees, afford a basis for finding a waiver of its right to prior notice and an oppor-tunity to bargain about the issue.44Furthermore, Respondent's contention that, byexecuting the November 1961 contract after negotiations, without a restriction uponthe use of outside carriers, with full knowledge of the existence of the practice, theUnion, in effect, acceded to the Company's position, and withdrew its demand forsuch a restriction, asa quid pro quofor concessions upon other issues, is not estab-lished by the record.Moreover, as is seen from the memorandum prepared by the'Company, following the bargaining meeting of October 26, 1961, the parties agreedto postpone discussion of this issue 45Unquestionably, the Union renewed its demandfor restriction on the use of common carriers to perform unit work.Respondent contends, however, that during these negotiations the Union itselffailed to bargain in good faith on the contracting-out issue.Thus, Respondent con-tends that Shoup failed to make any counterproposal, advance any argument, orattempt to discuss the issue with the company representatives, beyond making thenaked demand that the Company "cease and desist" from the practice, and when facedwith a rejection, issued an ultimatum that he would file an unfair labor practice charge.Under these circumstances, according to Respondent, its good faith was never put tothe test.46In support of this position, Respondent relies upon portions of Shoup'stestimony, some of which are quoted below.47The record does, indeed, lend some44 SeeCloverleaf Division of Adams DairyCo., 147 NLRB 1410, 1412, where the Boardalso held, "Although a statutory right such as is involved here may be waived by collec-tive bargaining, a waiver, if it is to be found, must be clearly and unmistakably establishedand is not lightly to be inferred."(The Timken Roller Bearing Co.,138 NLRB 15, enfd.325 F. 2d 746 (C.A. 6) [cert. denied 376 U.S. 971) ;Perkins Machine Company,141 NLRB98, enfd. 326 F. 2d 488 (C.A. 1).)45 See section III, A,3, supra.46 CitingHartmann Luggage Company,145 NLRB 1572;Edward A:cel Roffman Associ-ates,Inc.,147 NLRB 717; andGeorgia-Pacific Corporation,adopted, without modification,by the Board, 150 NLRB 885.47 "Q.Well, did you try to persuade them to anything at that meeting'A. I only told them since they took that position, that they left me with one otheralternative, and that was to present an unfair labor charge against the Company.Q. Now, did you offer them any reason why the Company should not do what theywere doing?A.Well, they left me no alternative.They told me definitely they were not going todo anything about it, so what was I going to do.tiktQ.What were you asking the Company to do at that meeting?A.Just what was in the petition, to refrain from such work.Q.Now, did you give the Company any reasons why they should refrain?A.Q.I asked them to cease and desist.ss*Did you give them any reasons why theysshould cease and desist?A.Q.Yes, because we had people laid off.Did you give them any other reasons?JA.Only the fact that we had people laid off.Q. Did you make any offer to them,of any kind?A. No, I was not there to bargain on dollars and cents, if that is what you mean.Q.Well, whether it was on dollars and cents, or anything else, did you make any offerto them of any kind?A. No, I made no other offer at allWhen they came back and told me they was notgoing to do a-well, I do not want to use the word-they were not going to do a thingabout it, I told them I only one other alternative, and that was to file an unfair laborcharge against the Company with the National Labor Relations Board.iiii AMERICAN OIL COMPANY653support to this contention.Respondent's position,however,as reflected in the attitudeof its management representatives during the negotiations,makes it sufficiently clearthat any further attempt by the Union to bargain about this issue would have been anexercise in futility 48To the extent that it may be material to any of the issues in thiscase, it is found that the Union did not, by its conduct during the 1964 negotiations,or onany previous occasion, refuse to bargain in good faith with Respondent, therebyrelieving Respondent of any duty to bargain with the Union on the issue of contract-ing out of work performed by the unit employees.Respondent's contention, there-fore, that its good faith was never in fact put to the test, has no application here.Turning to the issue of the impact on the job interests of the unit drivers, it canhardly be denied that, while Respondent's action left the bargaining unit intact, andthe collective-bargaining agreement unimpaired, the use of Coastal and Chemical, tothe exclusion of unit employees, for the transportation of petroleum products to theUniontown area, whether from the Morgantown terminal or the Hays terminal neces-sarily diminished the amount of work available to these employees.It is conceded that three truckdrivers, Gray, Gallagher, and Muschick,among theunit drivers, were laid off on January 31, 1964, after being notified in mid-December1963.The General Counsel contends that these layoffs were directly attributable to thechangeover to common carriers for the transportation of Respondent's products.Despite the coincidence of timing, Respondent denies that this was the reason for theirtermination, contending that the layoffs were due, instead, to the introduction of newmethods of distribution and delivery, as well as slack in work. Particularly, Respond-ent contends that the installation of a meter marketing plan and key-stop deliveries,which increased storage capacity at service stations, and other improvements, resultedin larger average deliveries and greater flexibility.Thus, according to Respondent,average deliveries increased from about 2,200 to 3,600 gallons, with a correspondingreduction in man-hours and the number of employees required at the Hays terminal.The evidence discloses, however, that Gray and Muschick had hauled petroleumproducts from the Hays terminal, to bulk plants other than the one at Uniontown, anditdoes not appear what the situation was at those plants.Moreover, it should benoted that, according to Superintendent Willey, the meter-marketing plan had beenin operation since June 1963, and two-thirds of the accounts were being served underthis plan. It seems improbable that it would have taken 6 months for the effect of thisplan upon the reduced need for manpower to manifest itself.There is no allegationor contention, however, that the layoff of these men was motivated by antiunion con-Q.Did you ask them about any of those things?[Referring to changes in deliverymethods.]A. No, sir, I did not. They gave me a direct answer, that they were not going to doanything about it.Q. So really,you did not argue with them and they did not argue with you?A. They were direct answers.That is all,period.Q. To a direct question?A. That is right.Q. And what was the question?A. The question was, would they revise their methods in order of our protection,letterof protest,and their answer was no.Q. That was enough for you?A.Well, certainly.I am not going to sit around and argue with people when theysay no."laThus,Weibel testified with respect to the negotiations culminating in the Novem-ber 21,1961,contract,"when it came to the issue in question, the Company replied that[it]had a history of hauling products from Hays by outside carriers,and that it wishedto retain the management right to so continue to use it as the economics might dictate."Elsewhere,Weibel testified, "The Company responded that it had had contract haulers,or common carrier haulers,that is from Pittsburgh,for several years and that the . . .cartage agents Mock and Palma had been set up with knowledge of the Union, and thatthe Company...for many economic reasons desired to continue with the use of priorcarriers out of Rays terminal,and they thought it was a management right, and theyfully Intended to do so."With regard to the Company's position at the 1964 negotiations,itwill be remembered that the Company maintained thatthe exclusive use of commoncarriers had been decided on after several months of economic studies which,according toit,had demonstrated the feasibility of the change,and there was no showing that Respond-ent's position had undergone any change from its fundamental position that determinationsas to the method of transportation of company products was a managerial prerogative. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDsiderations or for the purpose of discouraging membership in the Union.49All thatis contended by the General Counsel as to them is that their layoffs were a necessaryconsequence of Respondent'scontracting-out unit work to common carriers.The "petition"presented by Union Representative Shoup at the bargaining meetingof January 17, 1964, was not offered in evidence.Itdoes not appear, therefore,whether the petition,which the Company apparently treated as a grievance,also pur-ported to protest the layoff of the three employees.It appears from Shoup's testimonythat the petition was concerned broadly with the Union's objection to the Company'suse of common carriers to perform unit work.In any event,the Union did not pursuethe grievance procedure either with regard to the laid-off employees or the contract-ing out issue.The General Counsel does, however, seek a remedial order restoringthese employees to their former or substantially equivalent positions,with backpayand the usual rights, in the event the allegations of the complaint are sustained.Except to the extent indicated,there is no allegation or contention,nor is there anyshowing that the Company's action otherwise effected any change in the terms or con-ditions of employment of the unit employees.There is no showing that there hasbeen any change in the rate of pay, hours of employment,or other terms or condi-tions of employment of these employees.Manifestly the work of the truckdrivers wasnot confined to the transportation and delivery of the Company's products from theHays terminal to the Uniontown area, and there was no showing that deliveries bythese employees were curtailed in other market areas served by the Hays terminal 50The Union's concern,however, about the possibility of gradual erosion of the workperformed by unit drivers,ifRespondent is permitted to engage in unrestricted use ofcommon carriers to perform that work,is,of course,understandable.But, it wouldbe premature to decide the issues here by speculating about Respondent's future plansregarding the use of common carriers.This is not to overlook the fact that the Board has held that"the principles enunci-ated in our decision in Fibreboard Paper Products[citation omitted][do not] applyonly in those situations where an employer subcontracts the work of employees inthe bargaining unit without prior notice to or consultation with the employees' bar-gaining representative which results in the `permanent elimination of an entire depart-ment . . . the entire unit ... or ... if any individual jobs.'As we recently indicatedinKennecott Copper Corporation(Chino Mines Division),148 NLRB 1653, sub-contracting of unit work without notice to or consultation with the bargaining repre-sentative would constitute a violation of the Act where such subcontracting resultedin a `significant detriment'to the employees in the unit." 51Respondent's contention,urged in its brief, that it was under no obligation to bar-gain with the Union on the issue of contracting out during the term of the existingagreement,may be disposed of by the Board's holding in the same case. "[W]e havenot indicated in any of our decisions that an employer's duty to bargain with respect tothe subject of subcontracting is limited to those period when the parties are engaged innegotiations for a new agreement.On the contrary,as we have stated inWesting-house Electric Corporation(Mansfield Plant),150 NLRB 1574,in the absence of aspecific contract clause covering the matter,an employer is under a continuing dutyto bargain on request with respect to subcontracting affecting unit work and, there-fore,must bargain with the union in good faith upon demand as to such subcontract-ing even during the term of an existing agreement "Respondent contends, furthermore,that, assuming,arguendo,that it was undera duty to bargain concerning the use of outside carriers,the Union's remedy is underthe grievance and arbitration procedure of the collective-bargaining agreement. Inthis regard,itmay be noted,the agreement in force at the time provided:Only grievances concerning the interpretation,application,or alleged viola-tion of any of the terms or provisions of this Agreement may be submitted toarbitration."The first amended charge did allege the discriminatory discharge, on or about Jan-uary 1, 1964,and subsequent iefusal to reinstate these employeesThe allegations,however, are not part of the complaint.w Although this aspect of the case was not fully developed at the hearing,Respondentstates in its brief, "The drivers in the unit at the Hays terminal were employed to makedeliveries of Respondent'spetroleum products from that terminal to destinations withinthe market area assigned to that terminal.From 1962 to December 1963,that marketarea included Uniontown and its surroundings.Deliveries to that area during that periodwere only a small part of the total work of the Hays drivers.At the time of the hearingthere were about 30 drivers in the bargaining unit."American Oil Company,151 NLRB 421 AMERICAN OIL COMPANY655This contention,considered at length by the Board inCloverleafDivisionof AdamsDairy Co.,147 NLRB 1410(see, in particular,concurring opinion of Board MemberBrown),was decided adversely to Respondent'sposition here, for reasons fullydiscussed.Nevertheless,assuming that the language of the proviso to the arbitration provision,quoted above,is sufficiently broad to encompass the issue involved here,as is prob-able,52 it does not necessarily follow that the failure of the Union to resort to thearbitrationmachinery of the contract in the circumstances disclosed by this record,deprives it of the right to file an unfair labor practice charge, or requires the Board todefer to the arbitral process.However, it may be pertinent,in evaluating Respond-ent's overall conduct, to consider the existence of arbitration machinery,and Respond-ent's apparent willingness to resort to this procedure as a means of resolving the con-tracting out issue.For,as the Supreme Court has said,"The grievance procedure is.a part of the continuous collective bargaining process," and "arbitration of labordisputes under collective bargaining agreements is part and parcel of the collectivebargaining process itself." siThis is not to ignore the fact that the complaint does not allege a refusal to bargainin good faith generally(the issue of good faith being immaterial),but rather spe-cific refusal to bargain based solely upon Respondent's unilateral conduct regarding theuse of common carriers.Since, however,in determining whether an employer hasviolated Section 8(a)(5) of the Act by unilateral action with regard to a mandatorysubject of collective bargaining,such as that here,the Board has given considerationto all the circumstances involved in the particular case, it ought not to be amiss toconsider Respondent's agreement to include arbitration machinery in the collective-bargaining agreement,and Respondent's evident willingness to resort to that machin-ery to resolve the controversy,as a factor in deciding whether, despite a technical vio-lation, the employer has engaged in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.Finally, Respondent points out that, on July 29, 1964,upon receipt of the Union'snotice of termination of the contract and request for negotiations,Respondent advisedthe Union of its willingness"to discuss with you any matters in our present contract,or any other matters that you may wish to negotiate"Although Respondent did notin express terms agree to discuss or negotiate the issue of use of common carriers, itmust be assumed that the language of the reply was not lightly chosen, and was notmeant to exclude that subject from future negotiations.This offer does not, of course,render the issues moot;nor would it,in appropriate circumstances,if a finding ofrefusal to bargain were otherwise warranted,preclude the Board from issuing a reme-dial order.It is, however, a further factor to be considered in evaluating Respond-ent's conductA review of the entire record, more particularly,the evidence of the collective-bargaining history between the parties,the economic considerations which motivatedRespondent's decision;the evidence of the employer's past practices,and the Union'sknowledge,concerning the use of common carriers,the absence of any antiunion orother discriminatory motive; the lack of any evidence of "significant detriment" tothe unit drivers by the use of common carriers;the absence of any actual changes inthe terms and conditions of employment of the unit drivers, as a result of Respond-ent's unilateral action; the opportunity afforded the Union during negotiation of thevarious contracts to bargain about the use of common carriers,and finally, Respond-ent's willingness,announced to the Union before the close of the hearing, to discussany matters concerning which the Union wished to negotiate,constrain the conclu-sion that the Respondent has not, since on or about December 18, 1963, violated itsstatutory obligation to bargain with the Union,by contracting-out unit work, withoutprior notification to or consultation with the Union,and without affording it an oppor-tunity to bargain with Respondent concerning that decision.54It is, therefore,found that Respondent has not violated the provisions of Section8(a) (5) and(1) of the Act,as alleged in the complaint, as amended,and it will,there-fore, be recommended that the complaint be dismissed in its entirety.i552 SeeUnited Steelworkers of America vWarrior d Gulf NavigationCo., 363 U S. 574,and companion cases53 SeeUnited Steelworkers of America v WarriordGulf Navigation Co., supra,578, 581.54 In arriving at this conclusion, no reliance has been placed upon the Union's failureto resort to the arbitration machinery,or upon the Board's policy regarding deferral tothe arbitral policy where warranted55 See,in addition to cases previously cited,Superior Coach Corporation,151 NLRB 188;The Fafnir Bearing Company,151 NLRB 332. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent, American Oil Company, is, and at all times material herein hasbeen, engaged in commerce and operations affecting commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union, Drivers and Employees of Petroleum Industry, Local Union 273,a/w International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is, and at all times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.At all times material herein, the Union has been the exclusive representative forthe purposes of collective bargaining of all the employees in the following appropriateunit within the meaning of Section 9(a) and (b) of the Act:Working foremen auto mechanic, working foremen-yard-warehouse, mechan-ics-auto first class,mechanics first class and plant maintenance, truckdrivers,warehousemen, yardmen, washer-greasers, plant clerks, mechanics first-class—mechanics second class, and transport trailer drivers, but excluding guards, pro-fessional employees and supervisors as defined in the Act, and excluding all otheremployees.4.Respondent has not engaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) or (1) of the Act, by the conduct alleged in the complaint, as amended.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is recom-mended that the complaint, as amended, be dismissed in its entirety.Retail Clerks Union Local No. 1428andJones and Jones, Inc.,Charging PartyandFood Employer's Council, Inc., Party tasthe ContractRetailClerks Union Local No. 137; Retail Clerks Union LocalNo. 324; Retail Clerks Union Local No. 770; Retail ClerksUnion Local No. 899; Retail Clerks Union Local No. 905; RetailClerks Union Local No. 1167; Retail Clerks Union Local No.1222;RetailClerks Union Local No. 1428;RetailClerks UnionLocal No. 1442; and Food Employer's Council, Inc.; ABC Mar-kets; Alexander's Markets; Alpha Beta Acme Stores; ArrowMarket; Arvo's Markets; Atlantic Farms; Beach's Groceries;Better Foods; Big Bear; Big Saver Foods; Boys Markets;Bradshaw, Inc.; Brooklyn & Ford; Burghardt's Markets;Carl'sRanch Markets; Chapman Park Market; CrawfordStores; Crawford's Modern Village; Daylite Super Markets;Dow's Markets; De Simone Market; Esko,Inc.;E1 RanchoMarkets; Max Fine & Company; Food Giant; Food PalaceMarket; Foods Co.; Fox Markets; Gateway Markets; Gordon'sMarket; Great A & P Tea Co.; Greater Central Market; GreenFrog Market; Growers Ranch Market; Hollywood Ranch Mar-ket; Hughes Markets; JonSon's Markets; Jurgensen's Grocery;King Cole-Los Feliz; Kory's Markets; Land's Markets; LaPerla Market; Leo's Market; Lucky Stores, Inc.; Market Bas-ket;Mayflower Markets; Mednick Bros. Markets; Menlo,155 NLRB No. 74.